DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021 has been entered.
 
Status of Claims
Applicant’s amendment filed 08/11/2021 has been entered.  Claims 4, 5, and 7-16 are pending and currently under consideration for patentability under 37 CFR 1.104.  New rejection to claim 4 and response to arguments found below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/22/2021, 07/13/2021, 07/20/2021, 08/30/2021, 09/27/2021, 11/02/2021, and 12/03/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 5, 7, 8, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett (U.S. 2011/0054326) in view of Waki et al. (U.S. 6,031,017).
With respect to claim 4, Barnett teaches a method for securing the field of view of an endoscope, the method comprising feeding (dispensed and retracted via vacuum, para [0039]) a viscoelastic composition (402) from a proximal part of the endoscope, through a channel (118), into a distal part of the endoscope (FIG. 4A) so as to physically push aside or remove dark-colored liquid or a semi-solid material accumulated inside a canal (para [0040]), thereby securing the field of view of the endoscope (para [0022]).
However, Barnett does not teach the viscoelastic composition comprises a thickening substance and water and having a loss tangent of 0.6 or less.
With respect to claim 4, Waki et al. teaches a viscoelastic composition comprises a thickening substance and water (13:42-49 and 16:15-20) and having a loss tangent of 0.6 or less (table 1).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the viscoelastic composition of Waki et al. in the method of Barnett in order to provide an injectable biomedical material comprising a photocured crosslinked-hyaluronic acid gel which is excellent in safety, biocompatibility, and biodegradability (2:43-46 of Waki et al.).
With respect to claim 5, Barnett teaches the endoscope is a medical endoscope (para [0038] for example).
With respect to claim 7, Waki et al. teaches the viscoelastic composition has a hardness of 550 N/m2 or less, a viscosity at 25º C of 200 to 2,000 mPas (table 1)
With respect to claim 8, Barnett teaches the endoscope is a medical endoscope (para [0038] for example).
With respect to claims 13 and 14, Waki et al. teaches the thickening substance comprises a polysaccharide or a hydrophilic polymer (hyaluronic acid).

Claims 9-12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett (U.S. 2011/0054326) in view of Waki et al. (U.S. 6,031,017) as applied to claims 4 and 7 above and further in view of Herbots et al. (U.S. 2016/0130458).
Barnett in view of Waki et al. teaches a method as set forth above.  However, Barnett in view of Waki et al. does not teach the electrical conductivity of the composition.
With respect to claims 9 and 11, Herbots et al. teaches a viscoelastic composition having an electrical conductivity of 250µS/cm or less (para [0034]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the viscoelastic composition of Barnett in view of Waki et al. to have an electrical conductivity of 250µS/cm or less as taught by Herbots et al. in order to prevent the viscoelastic composition from precipitating into an opaque residue (para [0034] of Herbots et al.).
With respect to claims 10 and 12, Barnett teaches the endoscope is a medical endoscope (para [0038] for example).
With respect to claims 15 and 16, Waki et al. teaches the thickening substance comprises a polysaccharide or a hydrophilic polymer (hyaluronic acid).

Response to Arguments
Applicant’s arguments with respect to claim(s) 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795